DETAILED ACTION
STATUS OF CLAIM SET 4
Claims 1-2, 5, 7-11, 13-14, 18-21 of the 3/11/21 are examined.  Effective date May 3, 2018
New		21
Canceled	3-4, 6, 12, 15-17
Amended	1, 5, 9-11, 14, 18-20
RESPONSE TO REMARKS
Applicant amendment and remarks are fully considered but not persuasive.
101 promoting product feedback is the idea, albeit applied by computer.
As to applicant remarks that (remarks p. 10) that applicant the claims aren’t directed to an abstract idea, the claims are directed to organizing human behavior thru a loyalty architecture. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity thru rewards for product recommendations. A loyalty and rewards system can be via paper & pencil, abacus, slide-rule, particular technological environment computer-implemented/medium/storage. The data gathering steps do not add significantly more. The limitations include a reward process/system/product that under its broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components. Other than reciting ‘processor’ ‘server’ ‘database’, nothing in the claim precludes the steps from being performed in the mind plus extra-solution activity, display incentive. The social media aggregator is simply a means for data gathering.
The claims are rejected under 101 as Certain Methods of Organizing Human Behavior. Applicant is Organizing Human Behavior & “applies it” via electronic social network, generic elements. The abstract idea is long standing commercial practice. See NPL: A Complete History of Influencer Marketing”, by Brian Wallace, September 5, 2017. Here, the endorsement is on electronic social media, using additional elements which are generic and generally applied, a ‘processor’ ‘server’ and storing data on a database. These elements do not add significantly more. 
As to applicant remarks that (p. 12) this judicial exception is not integrated into a practical application,, the claim recites generic additional elements – reciting ‘processor’ ‘server’ ‘database’, to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
This case is not like Data Engine. Here, applicant merely “spells out” (Enfish) the steps of an idea invoking generic elements generally applied not than providing an innovative concept which is an ordered combination which is innovative
And use of a database (remarks p15), a generic element generally applied, are well-understood, routine and  conventional, does not cause the claims to present significantly more than the idea. Storing in a database can be found in a general technical reference, Wiley, already provided to applicant.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
Note that implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: ‘processor’, ‘server’, ‘database’, ‘virtual server’, ‘virtual database’, ‘social media platform'. These generic elements can found in a general reference, Wiley Encyclopedia of Computer Science (2009) already provided to applicant, simply by doing a word search in Adobe. See MPEP 2106.05d Receiving data for allocating points and providing an incentive when a threshold is met or exceeded do not add significantly more. The claims perform steps on data receiving, storing, allocating, updating, allocating, monitoring, in response to data threshold met or exceeded provide incentive (i.e. display) do not add significantly more. The storing, updating, allocating are electronic record-keeping. The receiving is Receiving or transmitting data over a network. 
MPEP 2106d 	The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when claimed in a generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial,
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

Applicant himself states ¶ 1-2 that the invention addresses problems in organizing human activity, not technical problems.  It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Applicants specification make it clear that Applicant did not mean to limit the invention to the disclosed technical environment and that the descriptions and features are only general ¶ 13, 30, 
STEP 2b
Second, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than generic elements generally applied as pointed out above. These generic elements can found in a general reference, Wiley Encyclopedia of Computer Science and Engineering (2009) already provided to applicant, simply by doing a word search in Adobe. See MPEP 2106.05
The claim involves data labels related to organizing human activity, e.g. commercial interaction. The claims are directed to CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR. Paying for endorsement is Organizing Human Behavior, 1) managing personal behavior or relationships or interactions between people.  And endorsement in exchange for a reward, is 2) fundamental economic practice and a commercial interaction. Prior to computers, endorsement was 3) long-standing commercial practice. The additional elements are claimed at a high level of generality. Applicant simply computer implements a business process, solving a business problem not a technical problem.
103		As to applicant remarks and amendment, they are met with a new rejection as shown above. 

					CLAIM REJECTION - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-2, 5, 7-11, 13-14, 18-21 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
STEP 1
The claims fall within one of the four 101 statutory categories: claim 1 purports to be a machine, claim 9 and dependents a machine, claim 14 and dependents a process, Promoting Product Feedback. The claims herein are directed to systems and a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
STEP 2a PRONG 1
However, the claims 1-2, 5, 7-11, 13-14, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In light of the 7 January 2019 Patent Eligibility Guidance (PEG), the claims steps set forth Certain Method of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
The claims are directed to Certain Methods of Organizing Human Behavior. The claims “spell out” the idea (Enfish) with include bracketed [ ] additional elements such as generic computer elements generally applied [server, processor, memory, database, network], and receiving and storing data. The claims are directed to CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR. The claim are “promoting feedback” (claim 14). The claims recite collecting social media feedback about a monitored product and when a threshold is exceeded, user is paid with an incentive. This is Organizing Human Behavior, 
1) managing personal behavior or relationships or interactions between people. 
2) fundamental economic practice and a commercial interaction. 
3) long-standing commercial practice. 
See NPL: A Complete History of Influencer Marketing”, by Brian Wallace, September 5, 2017 which points out incentives to a person who promotes, provides feedback on a product in a social network.  This long standing commercial practice goes back HUNDREDS OF YEARS, although those social networks didn’t have computers. Here, the feedback is via electronic social media - Facebook® or the like. Here, the innovative concept is an abstract idea using additional elements which are generic and generally applied, a social network using a ‘processor’ ‘server’ and storing data on a database. These additional elements do not add significantly more. 
The claims are directed to CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR. “PROMOTING PRODUCT FEEDBACK”, paying for endorsement, is Organizing Human Behavior.
Here, the innovative concept is an abstract idea using generic additional elements generally applied, a social network using a ‘processor’ ‘server’ and storing data on a database. These elements do not add significantly more. 
Claims 1, 9, 14 all require a threshold for “talking up” a product (feedback); for claim 1 and 9 a threshold must be exceeded while for claim 14 the threshold must be met. Claims 1 and 9 reward user for feedback with points for initial and additional subsequent content while claim 14 just awards for the initial feedback. The points are just data. They are not reward points. There is no reward until the data adds up to a threshold and then and only then can points be converted to an incentive or reward.  The slight variations among the claims 1, 9, 14 are within the grouping of Certain Methods of Organizing Human Behavior. Thus, the claims “recite” an abstract idea (i.e. “PEG” Revised Step 2A Prong 1=Yes). These claim elements are abstract ideas because they are directed to a method of organizing human activity thru rewards for product recommendations. Claim 9 is a machine with processor, database, medium for executing the idea. Claim 14 is the idea in process form. 
Claim 9’s additional elements are processor, database, memory. Claim 14 is the idea in process form and cites a database and data is received from a social media platform as an additional element. All the claims relate to a social network, social media platform to mean online social network.
The claim(s) does/do not include additional elements sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claims are “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
Applicant applies the idea via ‘processor’ ‘server’ ‘database’, ‘virtual server’ ‘virtual database’ ‘social media platform', generic elements generally applied.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – reciting ‘processor’ ‘server’ ‘database’, ‘virtual server’ ‘virtual database’ ‘social media platform'  to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The dependent claims add steps which are part of, not apart from, the idea of organizing human activity. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance does not outweigh abstract concepts of the claimed invention. The dependent claims amount to mere ‘apply it’ (the idea) to generic elements.
Claim 8/13 and 18 is/are a description of data; this is a certain method organizing human behavior. 
Claim 7 is updating a record -- extra-solution activity. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Claims 19 further defines rules for organizing behavior; the claim doesn’t integrate the idea into a practical application and doesn’t add significantly more.
Claim 20 adds description of data from claim 19 and says the claim 14 method of organizing human behavior is to be done with machine-learning, sentiment tool analysis, or any combination thereof. Training/processing with machine learning is an idea itself of organizing information through mathematical correlations, using categories to organize, store and transmit information. Machine learning is old and well-known (NPL: “Approaches to Machine Learning, P. Langley at Carnegie-Mellon University (1984) and the references it refers to from a half-century ago). Given that the Specification says nothing about machine-learning except the term (Specification ¶ 42), this is an example of an abstract idea and applicant says to take some additional element (machine-learning) and simply ‘apply it’. And sentiment analysis defines rules (e.g. like versus dislike a product or promotion) for organizing behavior; the claim doesn’t integrate the idea into a practical application and doesn’t add significantly more.
Applicant himself says ¶ 1-2 the invention addresses problems in organizing human activity, not technical problems.  

Claims 2, 5, 10, 11, 21 amount to ‘apply it’, i.e. apply the idea to some generic hardware generally applied.
The question at issue for those elements in step 2A, prong two is whether the additional elements amount to limitations which amount to instructions to apply it with generic computer structure.  
If applicant’s Specification had described an inventive approach to implementing servers where the computer implementation were part of the actual invention rather than an additional element, we would reach a different conclusion.  
Thus, the claims do not integrate the abstract idea into a practical application (i.e. “PEG” Revised Step 2A Prong Two=No).
STEP 2b
The claim can be divided into abstract idea, additional element (generic and generally applied).  The idea involves the receiving, monitoring, and providing an incentive (payment to endorser). Data needs to be obtained (receiving) for the idea. And some record-keeping and storing are involved. The receiving does not add significantly more or integrate the idea into a practical application; it can be compared to MPEP 2106.05d Receiving or transmitting data over a network. The storing does not add significantly more or integrate the idea into a practical application; it can be compared to MPEP 2106.04d Storing and retrieving information in memory. The updating does not add significantly more; it MPEP 2106.04d Storing and retrieving information in memory. The allocating does not add significantly more or integrate the idea into a practical application; it can be compared to MPEP 2106.05d Electronic recordkeeping.
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a ‘processor’ ‘server’ ‘database’, ‘virtual server’, ‘virtual database’ to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component and a generic off-the-shelf computer program.
Prior to computers, the concept of endorsement was long-standing commercial practice. Here, the supposed innovative concept seems to be merely an abstract idea using generic additional elements which are generic and generally applied, a social network using a ‘processor’ ‘server’ and storing data on a database. These additional elements do not add significantly more. 
The claim can be divided into abstract idea, additional element (generic and generally applied).  The idea involves the receiving, monitoring, and providing an incentive (payment to endorser). Data needs to be obtained (receiving) for the idea. And some record-keeping and storing are involved MPEP 2106.05 and 2106.05a,d. The receiving does not add significantly more or integrate the idea into a practical application; it can be compared to MPEP 2106.05d Receiving or transmitting data over a network. The storing does not add significantly more or integrate the idea into a practical application; it can be compared to MPEP 2106.04d Storing and retrieving information in memory. The updating does not add significantly more; it MPEP 2106.04d Storing and retrieving information in memory. The allocating does not add significantly more or integrate the idea into a practical application; it can be compared to MPEP 2106.05d Electronic recordkeeping.
For example, receiving data for allocating points and providing an incentive when a threshold is met or exceeded do not add significantly more. The claims perform steps on data receiving, storing, allocating, updating, allocating, monitoring, in response to data threshold met or exceeded provide incentive (i.e. display) do not add significantly more. The storing, updating, allocating are electronic record-keeping. The receiving is Receiving or transmitting data over a network.
MPEP 2106d
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
	
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.  See e.g. NPL: Microsoft Windows Server Licensing QRG (2012)), Wiley.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: ‘processor’, ‘server’, ‘database’, ‘virtual server’, ‘virtual database’, ‘social media platform' (social software p.1570-1573, 1635-1641). These generic elements can found in a general reference, Wiley Encyclopedia of Computer Science (2009) already provided to applicant, simply by doing a word search in Adobe. Also see MPEP 2106.05d for ineligible additional elements. The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. Wiley Encyclopedia of Computer Science and Engineering (2009) is a general technical reference with these generic elements, which was already provided to Applicant. The reference is the kind a person of ordinary skill in the art would have “hanging on their wall“, e.g. as a pdf shortcut or icon on wallpaper of one’s computer. Display is mentioned 427 times (Wiley p.2261), memory at p. 2263 (mentioned 1700+times in Wiley), database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), interface for signaling, display (770 times at least p.1700-1707), updating (631 times, e.g. p. 1773, 1864, 1926). 
Viewed as a whole, the additional claim elements, e.g. processor, server, database, social media platform do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself. 
The claims do not claim more than an idea implemented on a computer. The claim steps are determining by computer based system, monitoring by computer based system, updating by computer based system, transmitting by computer based system, adjusting by computer based system. 
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions and generic activities previously known to the industry. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke.
Moreover, these generic limitations ‘processor’,  ‘server’, ‘database’, ‘virtual database server’, ‘virtual server’, ‘platform'  do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generic linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
Applicant did not invent the additional elements nor does applicant improve any of those or improve any other technical field. “Stating an abstract idea “while adding the words ‘apply it’ ” is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610‐611, 130 S. Ct. 3218, 177 L. Ed. 2d 792. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result.” Applicant adds the words processor, server, database, social media platform. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited elements do not add a meaningful limitation to the abstract idea because they would be in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer' ”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication as to that which is alleged to be significantly more does something nongeneric such that Applicant has improved computer functionality.
Applicant herein only requires a general purpose computer and generic off-the-shelf computer programs (as evidenced from ¶ 13 ‘routine undertaking’, ¶ 17-21 of the Applicant’s Specification Fig 3 ¶ 25-30, 51).
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The claims allocate points for behavior and describes the behavior; this is still a organizing human behavior.
There’s nothing about claim limitations in 2, 5, 10-11, 21 that really accomplishes much in distinguishing from the abstract idea. The Specification at 0019 plainly describes use of commercially available products for virtual servers, virtual machines, and databases.  And 0020 also makes it explicit regarding use of a multi-tenant cloud architecture (i.e., cloud architecture with multiple customers, i.e., commercially available).  I see discussion of these elements consistent with a manner that I would be very comfortable saying amounts to instructions to apply it with generic computer hardware.  Upon reevaluating elements in 2B, the discussion of use commercially available products gives us what we need to properly conclude the elements to be well-understood, routine, and conventional.
Claim 2 (“multi-instance architecture”) is/are generally apply the idea with generic elements as shown by 
Multi-instance
https://www.ibm.com/support/knowledgecenter/en/SSFKSJ_8.0.0/com.ibm.mq.con.doc/q018150_.htm
2 Nov 2009
Multiple instances of MySQL
https://www.percona.com/blog/2014/08/26/mysqld_multi-how-to-run-multiple-instances-of-mysql/
26 Aug 2014
Oracle Instance Architecture for the Parallel Server
https://docs.oracle.com/cd/A58617_01/server.804/a58238/ch5_inst.htm
jan 31, 2016
Multiple instances of SQL Server
https://www.mssqltips.com/sqlservertip/1048/how-and-why-would-i-use-multiple-instances-of-sql-server/
2006-08-25
Oracle Instance Architecture for the Parallel Server
https://docs.oracle.com/cd/A57673_01/DOC/server/doc/SPS73/chap5.htm 
Cloud Instances (Single / Multi-Instance)
https://apprenda.com/library/glossary/definition-cloud-instance-single-multi/
june 22 2012
	The Winner In The Cloud Architecture Debate Of Multi Tenant And Multi Instance! 
http://www.alcortech.com/the-winner-in-the-cloud-architecture-debate-of-multi-tenant-and-multi-instance/ 
(Year: 2016)
US 20170308377 A1 multi-instance architecture ¶ 50
US 20170310763 A1 multi-instance architecture ¶ 50
US 20170310791 A1 multi-instance architecture ¶ 45
US 20170310563 A1 multi-instance architecture ¶ 44
US 20170308568 A1 multi-instance architecture ¶ 45
US 20170308449 A1 multi-instance architecture ¶ 43
Multi-Instance (NPL: “Why cloud architecture matters: The advantage of multi-instance vs. multi-tenant”, Network World, Allan Leinwand CTO ServiceNow Aug 25, 2015)
Claim 5 (“virtual database on physical server”) is/are generally apply the idea with generic elements. The additional elements are generic as shown by at least numerous of patents and publications showing these elements. Here are a few:
US 20130060657 A1 ¶ 30 virtual database on server, virtual server on physical server
US 20160191474 A1 ¶ 12 virtual database on server, virtual server on physical server
US 6629135 B1 19:37 virtual database on server, virtual server on physical server
US 20160077816 A1 ¶ 31 virtual database on server, virtual server on physical server
US 20020055888 A1 ¶ 5 virtual database on server, virtual server on physical server
US 20130254891 A1 ¶ 66 virtual database on server, virtual server on physical server
Multi-Instance (NPL: “Why cloud architecture matters: The advantage of multi-instance vs. multi-tenant”, Network World, Allan Leinwand CTO ServiceNow Aug 25, 2015) and Breslin (US 20170046729) virtual database on server, virtual server on physical server
Claim 10 (“virtual database on physical server accessible by client instance”) is/are generally apply the idea with generic elements. The additional elements are generic as exhibited by at least numerous of patents and publications showing these elements. Here are a few:
US 9305068 B1 database virtualization Fig 2
US 20150319177 A1 ¶ 39
US 20060143210 A1 ¶ 35
US 20040267911 A1 ¶ 35
US 20140059519 A1 ¶ 2-4
US 20050138081 A1 98-101
Multi-Instance (NPL: “Why cloud architecture matters: The advantage of multi-instance vs. multi-tenant”, Network World, Allan Leinwand CTO ServiceNow Aug 25, 2015)
Claim 11 (“virtual server on physical server accessible by client instance”) is/are generally apply the idea with generic elements. The additional elements are generic as shown by hundreds of patents and publications showing these elements. Here are a few:
US 20070156659 A1 ¶ 64
US 20190266572 A1  ¶ 33
US 20070156897 A1 ¶ 72
US 20120036370 A1 ¶ 68
US 10817357 B2 Fig 2
Multi-Instance (NPL: “Why cloud architecture matters: The advantage of multi-instance vs. multi-tenant”, Network World, Allan Leinwand CTO ServiceNow Aug 25, 2015) and Breslin (US 20170046729) virtual database on server, virtual server on physical server
Claim 21 (“virtual server on physical server”) is/are generally apply the idea with generic elements as shown by
US 20010047415 A1 ¶ 29
US 20020069369 A1 ¶ 79
US 20020152322 A1 ¶ 33
US 20020075331 A1 claim 5
US 20150032691 A1 ¶ 372
US 20090106255 A1 ¶ 491
Multi-Instance (NPL: “Why cloud architecture matters: The advantage of multi-instance vs. multi-tenant”, Network World, Allan Leinwand CTO ServiceNow Aug 25, 2015) and Breslin (US 20170046729) virtual database on server, virtual server on physical server
Claim 8/13 and 18 is/are a description of data; this is a certain method organizing human behavior.
Claim 7 is updating a record -- extra-solution activity. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Claims 19 further defines rules for organizing behavior; the claim doesn’t integrate the idea into a practical application and doesn’t add significantly more.
Claim 20 adds description of data from claim 19 and says the claim 14 method of organizing human behavior is to be done with machine-learning, sentiment tool analysis, or any combination thereof. Training/processing with machine learning is an idea itself of organizing information through mathematical correlations, using categories to organize, store and transmit information. Machine learning is old and well-known (NPL: “Approaches to Machine Learning, P. Langley at Carnegie-Mellon University (1984) and the references it refers to from a half-century ago). Given that the Specification says nothing about machine-learning except the term (Specification ¶ 42), this is an example of an abstract idea and applicant says to take some additional element (machine-learning) and simply ‘apply it’. And sentiment analysis defines rules (e.g. like versus dislike a product or promotion) for organizing behavior; the claim doesn’t integrate the idea into a practical application and doesn’t add significantly more.
Claims 2, 5, 10-11, 21 amount to ‘apply it’, i.e. apply the idea to some generic hardware, generally applied and don’t add significantly more than the idea itself.
Applicant himself says ¶ 1-2 the invention addresses problems in organizing human activity, not technical problems.  
It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Applicants specification make it clear that Applicant did not mean to limit the invention to the disclosed technical environment and that the descriptions and features are only general ¶ 13, 30.
The claims do not amount to significantly more than the abstract idea itself (i.e. “PEG” Step 2B=No).
	Claims dependent from the independent claims do not cure the deficiencies and are rejected.

					CLAIM REJECTIONS - 35 USC § 103
The following quotes 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Prior art reference text, Figs are below annotated, bold, italicized or underlined to map claim to reference. 

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims 1, 7-9, 13-14, 18-20 are rejected under US 103 as being unpatentable over Guminy (US PG PUB 20140019225 A1) in view of Yu (US PG PUB 20120089449 A1) in view of Pickover (US PG PUB 20020161838 A1) 
CLAIM 1, 9, 14 
Guminy shows
[Wingdings font/0x9F] a physical server (Guminy Fig 1, 120) system comprising a social media aggregator (channel/influence tracking module Fig 2, 226 ¶ 53,56, Fig 1-2 aggregate and track data of customer and customer’s FF (Friends and Followers) at access points 108, 110, 112, 114; Fig 2 e.g. 210, 216, behavior collector, ¶ 19) implemented as one or more dedicated routines or modules executing within the system to access one or more social platforms (Guminy at least Fig 1) via an external network (Guminy at least Fig 1 ‘network’), wherein the social media aggregator is configured to analyze (Guminy at least ¶ 3, 13, Fig 2 210, 216 analytics) the one or more social media platforms (Guminy at least Fig 1) with respect to an aggregation criteria  (Guminy at least ¶ 13, Fig 3) and to extract (Guminy at least Fig 2, 216) social media content meeting the aggregation criteria (Guminy at least ¶ 3, 13, ¶ 19 including aggregation criteria such as sentiments referencing a marketplace offering, Fig 2-3), and wherein the server system (Guminy at least Fig 1) is configured to execute routines which, when executed, cause operations to be performed comprising: (Guminy at least ¶ 5 executable code) (Guminy at least ¶ 3-5, 32-35, 49, 52-53, 55-56) 

    PNG
    media_image1.png
    564
    872
    media_image1.png
    Greyscale

[0003] A method includes detecting, via a processor, a social networking action by a user within a social networking website that positively references a marketplace offering of an entity; determining, in response to detecting the social networking interaction by the user, a social networking influence of the user based upon entity interactions by social network connections of the user with the entity via a plurality of entity access channels of the entity; determining whether the determined social networking influence of the user satisfies a reward threshold defined within a social networking influence incentive rule; and generating, in response to determining that the determined social networking influence of the user satisfies the incentive threshold defined within the social networking influence incentive rule, an incentive defined within the social networking influence incentive rule for the user.
[0053] A channel/influence tracking module 226 is usable by any device within a system, such as the system 100 of FIG. 1, that is configured to monitor and/or track any of the available multiple entity access channels (e.g., customer touch points). The channel/influence tracking module 226 is also usable by devices, such as the computing device.sub.--1 102 through the computing device_N 104 and the social networking server.sub.--1 116 through the social networking server_M 118 to collect social influence information useable by the social influence incentive server 120 to analyze the activities of the friends/followers of the users across the available multiple entity access channels. As described above, the social influence incentive server 120 may utilize the information gathered across the respective system and social networks using the influence-based incentive rules stored within the social networking influence incentive rules database 122. It should be noted that the channel/influence tracking module 226 is illustrated with a dashed-line representation within FIG. 2 to indicate that this module may be an optional component for the core processing module 200 for certain implementations/devices, such as the social influence incentive server 120. However, it should be noted that the social influence incentive server 120 may also be configured to directly collect information related to the social influence of users. The behavior collector module 218 of the social influence incentive module 216 may gather information collected by the channel/influence tracking module 226 for analysis and evaluation by the social influence incentive module 216.
	[0056] The CPU 202, the display 204, the input device 206, the communication module 208, the memory 210, the social influence incentive module 216, the channel/influence tracking module 226, the timer/clock module 228, and the social networking influence incentive rules database 122 are interconnected via an interconnection 230. The interconnection 230 may include a system bus, a network, or any other interconnection capable of providing the respective components with suitable interconnection for the respective purpose.
[0013] … multi-channel, self-learning, social influence-based incentive generation. Social networking actions by a user within a social networking website that positively or negatively reference a marketplace offering of an entity (e.g., a product, service, promotional campaign, etc.) are detected. A social networking influence of the user is determined based upon event interactions by social network connections (e.g., friends, followers, etc.) of the user with the entity via a group of different forms of entity access channels of the entity, such as websites, call centers, kiosks, point of sale (POS) terminals, etc.). A determination is made as to whether the determined social networking influence of the user satisfies a reward threshold defined within a social networking influence incentive rule. An incentive defined within the social networking influence incentive rule for the user is generated in response to determining that the social networking influence of the user satisfies the incentive threshold defined within the social networking influence incentive rule. Changes in the social networking influence of the user over time may be determined and incentives may be adjusted to further incentivize increased social networking influence. Further, the effectiveness of generated incentives may be evaluated over time and adjusted, again to further incentivize increased social networking influence.


[Wingdings font/0x9F] receiving social media content extracted by the social media aggregator, (Guminy Fig 2, Fig 3, 300 detect, ¶ 32) wherein the social media content is associated with a user profile (Guminy at least Fig 4A) and provides feedback (Guminy ¶ 21, 61-62 Fig 3, 4A) related to a monitored product (¶ 17 positively (+) or negatively (-) reference a marketplace offering of an entity, Guminy Figs 3, Fig 4A step 410, Abstract, ¶ 3, 13-14, 17 reference to product offering, 19 behavior collector referencing user and product feedback) (feedback of not only a user but also user’s friend and followers are associated with a user’s profile)
 [0013] …multi-channel, self-learning, social influence-based incentive generation. Social networking actions by a user within a social networking website that positively or negatively reference a marketplace offering of an entity (e.g., a product, service, promotional campaign, etc.) are detected.
[0014] … provides customized and relevant rewards for system users that share information related to products, services, and other types of offerings (e.g., "checking in" on certain social network sites, social and/or political campaigns, etc.) on social networks.

[Wingdings font/0x9F] storing (Guminy at least ¶ 44-46, 48 collects a variety of information)  information  (Fig 1-2 store information in user profile related to user actions and actions of user’s FF; Spec ¶ 38, 40, 47 says points based on number of friend and followers (FF) associated with the social media profile leaving the feedback ¶ 38, reward process may use information associated with the social media content such as to provide rewards based on evaluation of the content of the feedback based on number of FF associated with the social media profile leaving the feedback)  in a database record (Guminy ¶ 17, 19, 63)  of a database (database Guminy at least ¶ 33-34, 49, 53, 55, 56, 58, 71) based on the user profile associated with the social media content (Fig 2, 3, 4A profile) 
, wherein the information comprises one or more of the   (granularity is a theme throughout Guminy ¶ 26, 28-29)
monitored product,  (Guminy ¶ 2-3, 13-14, 17, 28, 49)
a keyword in the feedback,  (Guminy ¶ 28-29, broadest reasonable interpretation of keyword ¶ 49 includes link, ¶ 61)

    PNG
    media_image2.png
    605
    640
    media_image2.png
    Greyscale
evaluation content of the feedback,  (Guminy ¶ 17 positively or negatively, ¶ 28 celebrity says a good thing, ¶ 29 brand recognition, “tweet” about experiences, analyze responses, ¶ 61 liking, ¶ 62 + or negative, ¶ 78 negative reference)
the social media platform (Guminy ¶ 3, 13-14, 17-18, 20 different platforms such as desktop versus portable platform and portable platform like for mobile, plane, train, moving vehicle), 29, 49, 51 entity access channel) on which the feedback was posted, 
a number of friends associated with the user profile leaving the feedback,  (Guminy ¶ 17, 19, 24, 49, 63)
a number of followers associated with the user profile leaving the feedback, or (Guminy ¶ 17, 19, 24, 49, 63)
a posting history associated with the user profile (post comment, tweet, make purchase, activity, entity interaction Guminy ¶ 17, 20, 25-26, 29, 38, 49-51)
[0019] Data associated with a user/customer may be obtained from information associated with customer touch points by a behavior collector. The data may include data records of behavior of a customer in the various touch points. The data may also include indications of actions that are performed by social network connections (e.g., friends, followers, etc.) of the social networking website user in response to the user's social networking activity on the social networking website related to marketplace offerings of entities. The behavior collector may be implemented as a pluggable framework capable of tracking various types of activities performed in response to social networking actions. The activities may include activities on a website including browsing products, adding items to a shopping cart, reviewing products, and may include call center interactions or kiosk/POS interactions, or other activities associated with entity access channels as appropriate for a given implementation.
[0020] The gathered data may be analyzed and mapped to specific social networking activity, and may be mapped to product purchasing transactions or other activities that indicate a positive result of social networking influence. The mapping provides data regarding "outcomes" of social networking interaction and social networking actions by users. For example, if someone tweets positively about a product, the present technology may be utilized to determine how many people bought the product based upon that particular tweet. As such, social networking user influence determination may be informed by use of the present technology.

Guminy ¶ 33-35 collect info of user, user’s FF, ¶ 44-49 store information of activities of user, FF ¶ 53-56 
Guminy says ‘data record’ but not verbatim database record strictly within that paragraph ¶ 19. In the claim, the database record is associated with user profile and the user profile is associated with the social networking system. Guminy ¶ 63 posts are detected by a person, a market offering positively referenced by this person, social connections of user which must be in user’s social profile of social network system. The incentive profile of user is referred and in ¶ 19 as being in a database based on user profile (¶ 4-5, 33-34, 49, 53, 55-56, 58, 71). The Guminy user interactions and information of user incentive profile is stored, in a database.
-database Guminy at least ¶ 33-34, 49, 53, 55, 56, 58, 71 & Pickover ¶ 48, 68-73 & Yu Fig1 ¶ 13, 22, 24, 26 ,28, 35
-database record is shown in at least Guminy ¶ 63, & Pickover ¶ 48, 68-73 & Yu (Fig1 ¶ 13, 22, 24, 26 ,28, 35) 
[0063] In response to determining that the detected marketplace offering reference was a positive reference with respect to the marketplace offering at decision point 410, the process 400 identifies social network connections of the user at block 412. Social connections of the user include friends, followers, or other social networking system relationships with persons, whether formalized or un-formalized, by way of one or more social networking websites/systems. As such, the process 400 identifies all of those friends/followers and others connected to the user via one or more social networking websites/systems.


    PNG
    media_image3.png
    73
    217
    media_image3.png
    Greyscale
[Wingdings font/0x9F] allocating points to a point field of the database record associated with the user profile, wherein the points are allocated based on application of one or more evaluation rules to the feedback and two or more of  (Guminy ¶ 18 ‘integrates and combines’ i.e. adds two types of information, ¶ 21 incentive based on influence, user interacts/influence monitored, ¶ 22 ‘integrating’ i.e. adding up, ¶ 23 based upon … SN interactions, most influential people selected for highest reward suggests two or more of the information, ¶ 26-27, 29) (and as to two see Pickover below, e.g. ¶ 39)  the information stored in the database record based on the user profile (Guminy at least ¶ 65-70adds up monitored subsequent entity interaction, associated with user profile, by FF serves as basis for awarding points, incrementing entity counter. Additional subsequent social media content associated with the user profile includes that from user and from FF) (granularity is a theme throughout Guminy ¶ 21, 25-26, 28-29 adding up granular activity with rules for rewarding for based on all granular activity, plus updating activity and basis for reward)
 [0021] With information on influence determined, incentive generation may be performed based upon the results of determined influence within the social networking environments. As such, a set of suggestions may be generated, using the analyzed data of social networking influence, that include one or more suggestions for an incentive using predefined reward/incentive rules that define conditions for rewarding specific users. As such, the suggestions may be considered reward definitions or reward rules. For example, REWARD RULES MAY BE CREATED THAT REWARD POSITIVE BEHAVIOR. Further, the reward rules may be highly customized based upon an incentive profile and effects of user interactions/influence within one or more social circuits/networks. The user's interactions/influence may be MONITORED OVER TIME. The incentive profile may be UPDATED based upon the monitored interactions/influence over time, and the suggestions for incentives and resulting incentives generated may be CHANGED OVER TIME to FURTHER incentivize the user. Accordingly, a set of customized and relevant rewards may be associated with each customer based upon their analyzed influence within one or more social circuits/networks.
[0054] A timer/clock module 228 is illustrated and used to determine timing and date information, such as a time periods over which to collect data regarding actions of social network connections (e.g., friends, followers, etc.) of a user in response to a positive or negative social networking action that references a marketplace offering of an entity, as described above and in more detail below. As such, the social influence incentive module 216 may utilize information derived from the timer/clock module 228 for information processing activities, such as the automated multi-channel, self-learning, social influence-based incentive generation described herein.

Reward based on user action, feedback Guminy ¶ 26, 28, 76 

[0026] Regarding rule application to product interaction markers, incentives may be generated in a granular manner based upon a variety of factors. For example, if it is determined that three (3) people purchase a product (added to shopping cart) and that two (2) additional persons browsed the product in response to a recommendation from a user on a social networking website, the user may be given a particular level of discount on a product purchase. Alternatively, if it is determined that three hundred (300) people purchase a product and that two thousand (2000) additional people browsed the product in response to a recommendation from a user on a social networking website, the user may be given a courtesy telephone call thanking the user for the good recommendation along with a higher discount on a product purchase.
[0028] It should be noted that a person that receives an incentive or a reward does not need to be a customer of a particular business or support a particular cause to be rewarded using the present technology. For example, a person that is not a customer may have influence and recommend a product that is seen while shopping either within a store or online, and if this user generates positive information (e.g., a celebrity says a good thing about a product or service) that results in sales or product reviews, that person may be rewarded or receive a courtesy telephone call thanking them for their positive statements. Many variations on inventive rules and granularity are possible …

[Wingdings font/0x9F] updating (Guminy at least ¶ 13, 21 updated, 23, 25, 27-30, 32-33) the information stored in the database record associated with the user profile in response to receiving additional subsequent social media content associated with the user profile and the monitored product (Guminy ¶ 19 data record in association with user profile is updated with new social content associated with the user profile and the monitored product ¶ 44, 48. Additional subsequent social content of not only a user but also user’s friend and followers are associated with a user’s profile)

    PNG
    media_image4.png
    818
    451
    media_image4.png
    Greyscale
[Wingdings font/0x9F] allocating additional points to the point field of the database record associated with the user profile based on the subsequent social media content feedback and two or more of the (¶ 13-14, 21 change in SN influence of user over time determined and adjusted to further incentivize increased SN influence, ¶ 23 increased motivation to increase SN influencer,  ¶ 26-27, 29-30, 32-34, ¶ 51 two) (granularity is a theme throughout Guminy ¶ 21, 25-26, 28-29 adding up granular activity with rules for rewarding for based on all granular activity, plus updating activity and basis for reward) (and as to two see Pickover below, at least ¶ 39) updated information stored in the database record so that points are aggregated over time for the user profile as social media content related to the monitored product is posted over time (Guminy ¶ 49, reward based on customer/supporter shares a link and this is followed by 10 FF click, Guminy ¶ 50 user gets $10 when 3 FF visit website, ¶ 54, ¶ 65 subsequent, SN activity over time ¶ 66, ¶ activities reach a threshold.) (granularity is a theme throughout Guminy ¶ 21, 25-26, 28-29 adding up granular activity with rules for rewarding for based on all granular activity, plus updating activity and basis for reward)
[0020] The gathered data may be analyzed and mapped to specific social networking activity, and may be mapped to product purchasing transactions or other activities that indicate a positive result of social networking influence. The mapping provides data regarding "outcomes" of social networking interaction and social networking actions by users. For example, if someone tweets positively about a product, the present technology may be utilized to determine how many people bought the product based upon that particular tweet. …

Applicant claimed ‘associated’; activities of user and user’s FF are associated with user. User’s activities and subsequent activities of FF accumulate data (points) which can yield a reward if a threshold is met or exceeded. It would have been obvious to combine Guminy, Yu, motivated by the advantage of allocating points not just based on first feedback at a first social media platform, but also based on subsequent content at a second social media platform and incentivize product recommendations as Guminy does (Fig 3) and Yu ¶ 1-2, 31 does.
[Wingdings font/0x9F] applying one or more evaluation rules to the social media content to allocate points the database record associated with the user profile based on the feedback (¶ 19, Guminy Fig 4, Abstract, ¶ 3) Guminy shows analyzing record to get points. Guminy shows detecting keywords within the social media content, wherein the keywords are indicative of the feedback related to the monitored product (Guminy Fig 4, reference marketplace offering e.g. brand ¶ 22, 29). Guminy shows updating the saved information in response to applying the one or more evaluation rules to the social media content (Guminy at least ¶ 21, 25, 81)
[Wingdings font/0x9F] monitoring the database record over time to determine when a total number of points stored in the database record for the user profile exceeds a threshold quantity of points (Guminy ¶ 19-26 analyze  record where the record is a database record Fig 4). Guminy rewards when a threshold is met, while above threshold is an obvious rearrangement MPEP 2144.04, from one option (at threshold) to an obvious alternative (above threshold) to incentivize recommendation. And reward for behavior not at a threshold is universally old and well known; if you drive below a speed limit, you don’t get a ticket. One could list thousands of such examples. Pickover (below) has exceed (at least ¶ 34). 
Guminy has user’s friends and followers (FF) activities (‘activities’ which are data, for incentives points) aggregate over time and these activities are used to increment interaction counter ‘number’ aggregated within a time period ¶ 67-69 determine incentive, which is based on quantified influence based on number of social network (SN) interactions of user’s FF ¶ 70. The aggregating activities is aggregating points. Activities (Guminy) and points (claim) are data. The points are just data. They are not reward points. There is no reward until the data adds up to a threshold and then points can be converted to an incentive or reward
[0013] The subject matter described herein provides multi-channel, self-learning, social influence-based incentive generation. Social networking actions by a user within a social networking website that positively or negatively reference a marketplace offering of an entity (e.g., a product, service, promotional campaign, etc.) are detected. A social networking influence of the user is determined based upon ENTITY INTERACTIONS by social network connections (e.g., friends, followers, etc.) of the user with the entity via a group of different forms of entity access channels of the entity, such as websites, call centers, kiosks, point of sale (POS) terminals, etc.). A determination is made as to whether the determined social networking influence of the user satisfies a reward threshold defined within a social networking influence incentive rule. An incentive defined within the social networking influence incentive rule for the user is generated in response to determining that the social networking influence of the user satisfies the incentive threshold defined within the social networking influence incentive rule. Changes in the social networking influence of the user over time may be determined and incentives may be adjusted to further incentivize increased social networking influence. Further, the effectiveness of generated incentives may be evaluated over time and adjusted, again to further incentivize increased social networking influence.
[0014] As such, the present technology provides customized and relevant rewards for system users that share information related to products, services, and other types of offerings (e.g., "checking in" on certain social network sites, social and/or political campaigns, etc.) on social networks. As such, the present technology assists businesses with directing more traffic and profits to their businesses. The present technology allows businesses to learn more about their customers and the effectiveness of their marketing initiatives, and allows businesses to learn more about the effectiveness of social networks within the context of the incentive approach described herein.
 [0017] Additionally, the present technology utilizes the concept of integration of multiple "entity access channels" to correlate user influence of purchases/support by others within social networks (among their social network associates--friends/followers, etc.) across different business interaction venues. The entity access channels each represent customer/supporter interfaces to a particular business entity, political entity, non-profit entity, or other entity. The entity access channels are referred to herein alternatively as "customer touch points," "touch points," and "business channels." For example, entity access channels may include any venues by which customers/supporters may interact with or communicate with entities, such as websites, call centers, kiosks, point of sale (POS) devices, and other business interaction venues. Further, a "marketplace offering" of an entity may include a product offered for sale by a business, a campaign that is in process by a political party, an article or other matter written by an author and/or published for subscription or any other purpose, or any marketed item or cause for which a sale or support is desired by the entity. Similarly, the phrase "social networking action" as used herein refers to a user interaction within a social networking website that references a marketplace offering of an entity, and may include either a positive or a negative reference to that offering unless otherwise specified. For example, a social networking action may include "liking" a marketplace offering, commenting on a marketplace offering such as within a product page, "checking in" or "pinning an article" on certain social network sites, or other actions as appropriate for a given implementation.

    PNG
    media_image5.png
    789
    599
    media_image5.png
    Greyscale
[0018] As such, multiple entity access channels are available and are used by the present technology for analysis and social influence-based determinations and incentive generation. Each of these interactions, and therefore each of these customer touch points or business channels provide information that may be used to increase knowledge that a business has about its customers, and the influence that users of the present technology have upon their friends within social networks. The present technology integrates and combines knowledge gained from these different customer touch points or business channels to make incentive generation more precise and relevant to the particular users. The terms "customer touch points" and "business channels" are used interchangeably herein. 

Influence updated and “changed over time” ¶ 66, 79-80 is allocating additional points to the point field of the database record associated with the user profile based on the subsequent social media content feedback and updated information stored in the database record so that points are aggregated over time for the user profile as social media content related to the monitored product is posted over time. 
User’s influence is associated with on user’s posts, feedback, activities as well as later posts, feedback, activities of FF. And influence ‘changed over time’ ¶ 66 renders obvious updated information stored in the database record so that points are aggregated over time based on social media content is associated with a user profile and additional subsequent social media content associated with the user profile. It would have been obvious to incentivize product recommendation not just by user on one social medial platform and subsequently on another social media platform, not just user’s recommendation but also FF. 
And incentives changed over time (Guminy at least ¶ 13-14, 17-21, 23-27), showing based on allocating additional points to the point field of the database record associated with the user profile based on the subsequent social media content feedback and updated information stored in the database record so that points are aggregated over time for the user profile as social media content related to the monitored product is posted over time
Guminy shows in response to points record reaching a threshold, providing an incentive (at least ¶ 19-26, 65-70) and data record ¶ 19
[Wingdings font/0x9F] in response to the total number of points allocated in the database record exceeding the threshold quantity of points, (Guminy ¶ 65-70, Abstract, ¶ 3) providing an incentive to the user profile via the social media platform (Guminy ¶ 65-70, Fig 1-4, Abstract, ¶ 3, Fig 4A) Guminy meets threshold; the difference between exceed (claim 1, 9) versus meet or reach a threshold (claim 14) is a matter of rearrangement MPEP 2144.04

YU cited for associated with a user profile
Although 
a) Guminy already rewards ¶ 21 reward positive (+) behavior reward positive tweet at least suggests reward for + posts built up (two or more) over time ¶ 45, ¶ 26, ¶ 28 + feedback to a user with respect to time, and 
b) interactions from FF are also associated, 
examiner cites Yu for more explicit reward directly associated with user profile. Yu ¶ 28, Yu Fig 1-2 
	It would have been obvious to combine Yu and Guminy. The references are analogous prior art, both rewarding endorsement. Yu already teaches a server for aggregating user’s endorsements as well as those of FF (friends and followers), counting or tallying them up, telling user how many are aggregated so far and how many are needed to get a reward. It would have been obvious to a person of ordinary skill in the art looking at Yu’s rewards for endorsement to consult and consult the works of colleagues and find Guminy and combine the two for the predictable result of a server configured to execute routines to execute reward for endorsement routines, based on social media content is associated with a user profile and provides feedback related to a monitored product. It would have been obvious looking at Guminy to consult the works of colleagues as to rewarding endorsement and find Yu’s teaching/suggestion/motivation on rewards directly associated with the endorser and combine Guminy and Yu to encourage user (Yu ¶ 2, 31) to publish more endorsements and to encourage early adoption  as taught Yu (¶ 32 Yu). 
Limitation
Yu
[Wingdings font/0x9F] a virtual or physical server system comprising a social media aggregator implemented as one or more dedicated routines or modules executing within the system to access one or more social platforms via an external network, wherein the social media aggregator is configured to analyze the one or more social media platforms with respect to an aggregation criteria and to extract social media content meeting the aggregation criteria, and wherein the server system is configured to execute routines which, when executed, cause operations to be performed comprising:
Yu Fig 1-2, social network server 400, ¶ 5-6, 22-23
[Wingdings font/0x9F] receiving social media content extracted by the social media aggregator, wherein the social media content is associated with a user profile and provides feedback related to a monitored product
¶ 28; receiving endorsements extracted by social media aggregator  Yu Fig 1-2, social network server 400, ¶ 5-6, 22-26 associated with user profile ¶ 28 related to monitored product ¶ 5-6, 23-24 Fig 3
[Wingdings font/0x9F] storing information in a database record of a database based on the user profile associated with the social media content
Yu at least  ¶ 23, ¶ 28-29 Fig 3
[Wingdings font/0x9F] allocating points to a point field of the database record associated with the user profile in response to receiving additional subsequent social media content associated with the user profile and the monitored product
Except for point field,
Yu at least ¶ 5-6, ¶ 23-26 Fig 3
Allocating reward at discount ¶ 37 based on two or more endorsements reaching threshold X
[Wingdings font/0x9F] updating the information stored in the   database    record associated with the user profile in response to receiving additional subsequent social media content associated with the user profile and the monitored product
Yu at least ¶ 28
[Wingdings font/0x9F] allocating additional points to the point field of the   database    record associated with the user profile based on the subsequent social media content feedback and updated information stored in the    database    record so that points are aggregated over time for the user profile as social media content related to the monitored product is posted over time
Except for point field, 
Yu at least ¶ 5-6, ¶ 23-26, 28, 30 Fig 3 where the points are endorsements. Current tally of points aggregated over time is provided to user Fig 6 
Allocating additional reward (X+X) at discount ¶ 37 based on two or more endorsements reaching threshold X+X
[Wingdings font/0x9F] monitoring the    database    record over time to determine when a total number of points stored in the database record for the user profile exceeds a threshold quantity of points  
Except for exceeds, Yu shows ¶ 5-6, 28, 30 monitoring database record over time to determine when total endorsements reaches threshold and the difference between reward for points meeting a threshold instead of exceed is a mere rearrangement MPEP 2144.04
[Wingdings font/0x9F] in response to the total number of points allocated in the database record  exceeding the threshold quantity of points, providing an incentive to the user profile via the social media platform
Except for exceeds, Yu shows ¶ 5-6, 28, 30 monitoring database record over time to determine when total endorsements reaches threshold and the difference between reward for points meeting a threshold instead of exceed is a mere rearrangement MPEP 2144.04


PICKOVER is cited for 1) database field, 2) exceeding threshold, 3) two
Pickover shows features obvious to combine to improve Guminy’s endorsement incentive system.
Pickover is cited for at least  	1) database field ¶ 69
					2) exceeding ¶ 34 
					3) allocating … two, ¶ 31, 35
NOT EXPLICIT in Guminy is field. Storing data in a database field is old, is, well-known, shown in Pickover ¶ 19.  
It would have been obvious to combine Guminy with Pickover. They are analogous prior art, both social networking influence, endorsement. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to yield predictable results i.e. based on data (activity, points) providing feedback, increment (Guminy) a field (Pickover) in a reward database having database fields. It would have been obvious to combine Guminy, Pickover for the advantage of using a database field, as taught, suggested and motivated by Pickover in Guminy’s database. And it would have been obvious to use a known technique (storing data in a field of a database) to improve a similar product (Guminy’s database) in the same way for the predictable result of data stored in a database field.
As to exceed threshold, Guminy has threshold. Reward for behavior not at a threshold is universal. Drive below a threshold speed and you don’t get a ticket. We could list thousands of examples familiar to everyone. Further, it is an obvious rearrangement (at threshold as in Guminy & Yu versus above threshold as in claim and Pickover) MPEP 2144.04. Examiner doesn’t not to take Official Notice. 
NOT EXPLICIT in Guminy, Yu is exceed (claim 1, 9, but not 14) a threshold but Pickover ¶ 34 shows exceeds social index threshold is a trigger; threshold T ¶ 39. 
2nd, it would have been obvious to a person of ordinary skill in the art looking at Guminy or Yu to provide an incentive when a threshold is exceeded as a design consideration for motivating further endorsements (endorsements exceeding) as taught by both Guminy ¶ 2 & Yu ¶ 1-2. And market forces lead to adoption of a reward-for-endorsement system (each of Guminy, Yu) that consequently increases market share (Guminy ¶ 2) (Yu ¶ 1-2), further motivating the combination.
As to two, the claims says allocating …. two.
	Guminy stores data collected as a basis for allocating points and allocating additional points based on many kinds of data interactions; Guminy’s entity interaction is an umbrella term, not 1 thing. Guminy at least ¶ 3-5, 13.
	Guminy rewards with incentive based at least on ‘entity interactions’, which is an umbrella term including 
1- Connections with friends ¶ 13
2 - Connections with followers ¶ 13
3 - Connections across entity access channels or platforms (Guminy ¶ 3, 13-14, 17-18, 20 different platforms such as desktop versus portable platform and portable platform like for mobile, plane, train, moving vehicle), 29, 49, 51 entity access channel)
4 - Connections for other types of social networking relationships ¶ 17
5 - marketplace offering including product for sale or reference to product for sale ¶ 17 i.e. monitored product, keyword
6 - evaluation content, i.e. positive, negative, liking ¶ 13, 17
7- evaluation content  and commenting, pinning, checking in, other ¶ 17
8 - reference a marketplace offering Abstract, i.e. monitored product, keyword
9 - different platforms ¶ 36 (Guminy ¶ 3, 13-14, 17-18, 20 different platforms such as desktop versus portable platform and portable platform like for mobile, plane, train, moving vehicle), 29, 49, 51 entity access channel)
10 - since Guminy says the goal of Advertisers is to increase market share of ‘brands’ ¶ 2, it’s obvious from ¶ 2-3, 13 that one of the factors (information) on which to base allocating points and additional points is brand.
11 - Connections with ‘etc’ ¶ 13, the et cetera is Latin for ‘and the rest’ and a person of ordinary skill understands Guminy is open-ended; says a multitude of other connections demonstrating influence could be substituted for friends, followers.
12 	Also see ¶ 1, 3, Yu “like” ¶ 1, 25, link=keyword ¶ 1, product ¶ 1, no. of endorsements ¶ 1 is posting history, no. of purchases reaching threshold is posting history ¶ 3, ¶ 24, posting history ¶ 1, no. of influences ¶ 45, Fig 3, 6. 
13 	Also Pickover ¶ 6 number of buddies (friends and followers)
	Pickover shows features obvious to combine to improve Guminy’s endorsement incentive system:
1) influence is based on allocating …. two, ‘ONE OR MORE FACTORS’ ¶ 31 (e.g. number of friends, number of entries in rolodex, social index of friend, keyword ¶ 32, number of postings, history of purchasing i.e. entity interaction or posting history, history of media usage, etc); two ¶ 35
	Pickover says the advantage and motivation of a social index is its value to an advertiser ¶ 6, 22
2) Pickover shows exceeding social index, influence, many factors can be used as a trigger ¶ 34 and thus allocating … two or more types 
3) Pickover shows database field ¶ 69
4) allocating and allocating additional subsequent based on two at least Fig 3 step 610
	3rd, it would have been obvious to combine Guminy with Pickover. They are analogous prior art, both discussing the value to an advertiser of the influencer (Guminy) or trendsetter (Pickover) in social networks. It would have been obvious looking at Guminy to consult the works of colleagues in the field and find Pickover. Pickover teaches and suggests the advantage of a social index is its value to an advertiser ¶ 6, 22; this value is a motivation to combine the references. It would have been obvious to improve Guminy’s endorsement incentive SN influencer system with Pickover’s teaching of an index of SN influencer with the predictable result of a more valuable endorsement incentive system. For example, the Guminy/Pickover combination allocates points and allocates additional points to database point field based on two factors and when a threshold is exceeded (Pickover) an incentive is provided.
Claim 9 is like claim 1. What’s been said about claim 1 applies to claim 9. And note the following.
[Wingdings font/0x9F] receiving social media data from a social media aggregator configured to analyze one or more social media platforms via an external network to identify social media containing a name of the monitored product, wherein the social media data comprises feedback associated with the monitored product
-Broadest reasonable interpretation of name of product is product or service reference or identifier Guminy ¶ 13, 17, 78, Fig 3 step 302, ¶ 28
-Yu product name in feedback is Original Jeans Fig 4, Skinny Jeans Fig 5-6, 5 Pocket Leggings Fig 6
[Wingdings font/0x9F] generate database records stored on the one or more databases, wherein each database record stores 
 data related to a social media account of the one or more social media platforms, (Guminy ¶ 19, 33-34, 48, Yu ¶ 28)
 a user profile associated with the social media account, and (Guminy Fig 4A)
 associated social media content made by the social media account (Guminy ¶ 19, 48)
[Wingdings font/0x9F] for a respective database record, update data stored in the respective database record associated with a respective user profile each time social media data is received from the social media aggregator, wherein the social media data is related to a respective social media account associated with the respective user profile and associated with feedback associated with the monitored product
Guminy ¶ 19 data record in association with user profile is updated with new social content associated with the user profile and the monitored product ¶ 44, 48. Additional subsequent social content of not only a user but also user’s friend and followers are associated with a user’s profile
[Wingdings font/0x9F] evaluate the respective social media content received from the social media aggregator using one or more rules, wherein the one or more rules determine points to be allocated to the respective database record based at least on feedback associated with the monitored product and the updated data stored in the respective database record
(¶ 19, Guminy Fig 4, Abstract, ¶ 3) Guminy shows analyzing record to get points. Guminy shows detecting keywords within the social media content, wherein the keywords are indicative of the feedback related to the monitored product (Guminy Fig 4, reference marketplace offering e.g. brand ¶ 22, 29). Guminy shows updating the saved information in response to applying the one or more evaluation rules to the social media content (Guminy at least ¶ 21, 25, 81)
[Wingdings font/0x9F] update the respective database record associated with the user profile to allocate the points to the respective database record as determined based at least on the feedback and the updated data
Guminy ¶ 49, reward based on customer/supporter shares a link and this is followed by 10 FF click, Guminy ¶ 50 user gets $10 when 3 FF visit website, ¶ 54, ¶ 65 subsequent, SN activity over time ¶ 66, ¶ activities reach a threshold.
Applicant claimed ‘associated’; activities of user and user’s FF are associated with user. User’s activities and subsequent activities of FF accumulate data (points) which can yield a reward if a threshold is met or exceeded. It would have been obvious to combine Guminy, Yu‘s two information associated with a user profile, motivated by the advantage of allocating points not just based on first feedback at a first social media platform associated with a user profile, but also based on subsequent content at a second social media platform and incentivize product recommendations as Guminy does (Fig 3) and Yu ¶ 1-2, 31 does and the need to ‘encourage’ (Yu ¶ 2) and ‘incent’ (Guminy ¶ 3) endorsements.
Guminy shows analyzing record to get points. Guminy shows detecting keywords within the social media content, wherein the keywords are indicative of the feedback related to the monitored product (Guminy Fig 4, reference marketplace offering e.g. brand ¶ 22, 29). Guminy shows updating the saved information in response to applying the one or more evaluation rules to the social media content (Guminy at least ¶ 21, 25, 81) 
Also (Yu ¶ 5-6, 22-28, 30 Fig 3)
[Wingdings font/0x9F] monitor the points allocated to the respective user record over time based on subsequent social media data received from the social media aggregator and the data stored in the respective database record as updated in response to receipt of the subsequent social media data
(Guminy ¶ 19-26, Fig 4)
Also Yu at least ¶ 28, 30-31
[Wingdings font/0x9F] post a message to the social media account associated with the user profile when a total number of allocated points in the respective database record associated with the user profile exceeds one or more thresholds based on monitoring the points allocated to the respective database record
Guminy at least Fig 3, Fig 4B 434, 438, 448
Also Yu at least ¶ 10
Also Pickover at least ¶ 34, 39 exceed threshold
CLAIM 7
Guminy/Yu/Pickover shows the above and Guminy shows
7.    The system of claim 1, wherein the routines, when executed by the server system, cause operations to be performed further comprising 
[Wingdings font/0x9F] generating or updating the database record stored on the database as social media content is received (Guminy Fig 2, ¶¶  38, 44, ¶ 21 update, ¶ 25 update programmatically, ¶ 51, ¶ 79 update, ¶ 81 update)
Also Yu ¶ 5-6, ¶ 22-26 updater, ¶ 28, 30-31 updater, ¶ 45 real time updates Fig 3
Also Pickover at least ¶ 36
It would have been obvious to combine Yu and Guminy. The references are analogous prior art, both rewarding endorsement. Yu already teaches a server for aggregating user’s endorsements as well as those of FF (friends and followers), counting or tallying them up, telling user how many are aggregated so far and how many are needed to get a reward. It would have been obvious to a person of ordinary skill in the art looking at Yu’s rewards for endorsement to consult and consult the works of colleagues and find Guminy and combine the two for the predictable result of a server configured to execute routines to execute reward for endorsement routines, based on social media content is associated with a user profile and provides feedback related to a monitored product. It would have been obvious looking at Guminy to consult the works of colleagues as to rewarding endorsement and find Yu’s teaching/suggestion/motivation on rewards directly associated with the endorser and combine Guminy and Yu to encourage user (Yu ¶ 2, 31) to publish more endorsements and to encourage early adoption as taught Yu (¶ 32 Yu) as early as possible for the predictable result of updating records. 
It would have been obvious to combine Guminy with Pickover. They are analogous prior art, both social networking influence, endorsement. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to yield predictable results i.e. based on data (activity, points) as received for the advantage of evaluating a trendsetter (Pickover ¶ 2-6) in the context of timely (Pickover ¶ 3) ads, as taught, suggested and motivated by Pickover for Guminy’s “Multi-Channel, Self-Learning, Social Influence-Baed Incentive Generation”(Title).
Claim 8, 13
Guminy/Yu/Pickover shows the above and Guminy shows
claim 1/9, wherein the incentive comprises one or more of an 
[Wingdings font/0x9F] acknowledgement or comment posted on the social media platform to the user profile, a redeemable code or coupon, or an offer for new or additional products or services (Guminy Fig 1-2, Abstract, ¶ 22, 26, 28 rewarded, higher discount, thank you, ¶ 49 thank you, coupon, ¶ 51 thank you email, best reward to offer. ¶ 76 gift certificate, a coupon, a "thank you" telephone call)
Also Yu at least Fig 3, Fig 5 coupon, ¶ 3 discount, coupon ¶ 11, discount, coupon ¶ 33-41, 44-46, Fig 6
It would have been obvious to combine Yu and Guminy. The references are analogous prior art, both rewarding endorsement. Yu already teaches a server for aggregating user’s endorsements as well as those of FF (friends and followers), counting or tallying them up, telling user how many are aggregated so far and how many are needed to get a reward. It would have been obvious to a person of ordinary skill in the art looking at Yu’s rewards for endorsement to consult and consult the works of colleagues and find Guminy and combine the two for the predictable result of rewarding endorser. It would have been obvious looking at Guminy to consult the works of colleagues as to rewarding endorsement and find Yu’s teaching/suggestion/motivation on rewards directly associated with the endorser and combine Guminy and Yu to encourage user (Yu ¶ 2, 31) to publish more endorsements and to encourage early adoption as taught Yu (¶ 32 Yu) 
CLAIM 18
Guminy/Yu/Pickover shows the above and Guminy shows
18. The method of claim 14, wherein providing an incentive to the user profile comprises providing one or more of a discount to the product, providing a discount to an additional product, providing a sample product, providing store credit, or any combination thereof. (Guminy at least ¶ 49)
Also Yu at least Fig 3, Fig 5 coupon ¶ 11, 33-34, Fig 6
It would have been obvious to combine Yu and Guminy. The references are analogous prior art, both rewarding endorsement. Yu already teaches a server for aggregating user’s endorsements as well as those of FF (friends and followers), counting or tallying them up, telling user how many are aggregated so far and how many are needed to get a reward. It would have been obvious to a person of ordinary skill in the art looking at Yu’s rewards for endorsement to consult and consult the works of colleagues and find Guminy and combine the two for the predictable result of rewarding endorser. It would have been obvious looking at Guminy to consult the works of colleagues as to rewarding endorsement and find Yu’s teaching/suggestion/motivation on rewards directly associated with the endorser and combine Guminy and Yu to encourage user (Yu ¶ 2, 31) to publish more endorsements and to encourage early adoption as taught Yu (¶ 32 Yu) 
CLAIM 19
Guminy/Yu/Pickover shows the above and Guminy shows
19. The method of claim 14, wherein applying one or more evaluation rules comprises determining a sentiment of the feedback, a degree of the sentiment of the feedback, or any combination thereof. (Guminy sentiment and degree, two values + or negative ¶ 17, ¶ 20-21, ¶ 27 celebrity says good thing, ¶ 29 tweet about, ¶ 54, ¶ 62)
Also Yu ‘like’ Fig 4-6, ¶ 1, 25
It would have been obvious at the time of filing to combine Yu and Guminy. The references are analogous prior art, both rewarding endorsement. Yu already teaches a server for aggregating user’s endorsements as well as those of FF (friends and followers), counting or tallying them up, telling user how many are aggregated so far and how many are needed to get a reward. It would have been obvious to a person of ordinary skill in the art looking at Yu’s rewards for endorsement to consult and consult the works of colleagues and find Guminy and combine the two for the predictable result of evaluation determining sentiment of feedback. It would have been obvious to combine Yu and Guminy. The references are analogous prior art, both rewarding endorsement. Yu already teaches a server for aggregating user’s endorsements as well as those of FF (friends and followers), counting or tallying them up, telling user how many are aggregated so far and how many are needed to get a reward. It would have been obvious to a person of ordinary skill in the art looking at Yu’s rewards for endorsement to consult and consult the works of colleagues and find Guminy and combine the two for the predictable result of rewarding endorser. It would have been obvious looking at Guminy to consult the works of colleagues as to rewarding endorsement and find Yu’s teaching/suggestion/motivation on rewards directly associated with the endorser and combine Guminy and Yu to encourage user (Yu ¶ 2, 31) to publish more endorsements and to encourage early adoption as taught Yu (¶ 32 Yu) 
CLAIM 20
Guminy/Yu/Pickover shows the above and Guminy shows
20. The method of claim 19, wherein applying one or more evaluation rules is performed via machine learning, sentiment analysis tools, or any combination thereof (Guminy sentiment and analyze to determine + or negative ¶ 17, 20-21, 23, 54 self-learning, 62, Fig 3. Guminy’s title is 
“Multi-Channel, Self-Learning, Social-Influence-based Incentive Generation”)

Claims 2, 21  is/are rejected under 35 US 103 over Guminy (US PG PUB 20140019225 A1) in view of Yu (US PG PUB 20120089449 A1) in view of Pickover (US PG PUB 20020161838 a1) in view of Multi-Instance (NPL: “Why cloud architecture matters: The advantage of Multi-Instance vs. multi-tenant”, Network World, Allan Leinwand CTO ServiceNow Aug 25, 2015) 
CLAIM 2
Guminy/Yu/Pickover shows the above and not explicit in Guminy 
2.    The system of claim 1, wherein the physical server system is
[Wingdings font/0x9F] part of a  multi-instance architecture 
Multi-instance shows a physical server such as in Guminy Fig 1 can be part of a datacenter hosting a multi-instance architecture. It would have been obvious for one looking at Guminy to consult the works of colleagues and find Multi-Instance and combine it with Guminy because “clouds that use a Multi-Instance architecture can better minimize the impact of outage” (Multi-Instance), “replicate application logic and database for each customer instance”, “move customer instances between these replicated data center pairs”, “avoid the need for a disaster-recovery site” with paired locations. Although Guminy has a physical component (server, database, processor), it would have been obvious to replace the physical component with a multi-instance cloud architecture that allows for replication of application logic and database for each customer and the motivation for doing so is to fully replicate the environment and provide high availability. A person of ordinary skill in the art would understand multi-instance architecture to be virtual.
CLAIM 21
Guminy/Yu/Pickover shows the above and not explicit in Guminy 
2.    The system of claim 1, wherein the one or more dedicated routines or modules are executed via a virtual server using hardware resources of the physical server system
[Wingdings font/0x9F] a virtual server using hardware resources of the physical server system
Multi-instance shows a physical server such as in Guminy Fig 1 can be part of a datacenter hosting a multi-instance architecture. It would have been obvious for one looking at Guminy to consult the works of colleagues and find Multi-Instance and combine it with Guminy because “clouds that use a Multi-Instance architecture can better minimize the impact of outage” (Multi-Instance), “replicate application logic and database for each customer instance”, “move customer instances between these replicated data center pairs”, “avoid the need for a disaster-recovery site” with paired locations. Although Guminy has a physical component (server, database, processor), it would have been obvious to replace the physical component with a multi-instance cloud architecture that allows for replication of application logic and database for each customer and the motivation for doing so is to fully replicate the environment and provide high availability. A person of ordinary skill in the art would understand multi-instance architecture to be virtual.

Claims 5, 10-11 is/are rejected under 35 US 103 over Guminy (US PG PUB 20140019225 A1) in view of Yu (US PG PUB 20120089449 A1) in view of Pickover (US PG PUB 20020161838 A1) in view of Multi-Instance (NPL: “Why cloud architecture matters: The advantage of multi-instance vs. multi-tenant”, Network World, Allan Leinwand CTO ServiceNow Aug 25, 2015) and Breslin (US PG PUB 20170046729 A1)
CLAIM 5, 10
Guminy/Yu/Pickover shows the above and not explicit in Guminy is virtual database server
1/9, wherein the
[Wingdings font/0x9F] database comprises a virtual database server implemented on the physical server system and accessible via a client instance (Guminy at least  Fig 1-4, ¶ 33-34, 49, 53, 55-58, 71) but NOT EXPLICIT virtual database, client instance
Multi-instance shows a physical server such as in Guminy Fig 1 can be virtual database server accessible via a client instance. It would have been obvious for one looking at Guminy to consult the works of colleagues and find Multi-Instance and combine it with Guminy because “clouds that use a Multi-Instance architecture can better minimize the impact of outage” (Multi-Instance), for the predictable result and advantage of being able to “replicate application logic and database for each customer instance”, “move customer instances between these replicated data center pairs”, “avoid the need for a disaster-recovery site” with paired locations, infrastructure pieces “segmented into distinct zones so that the failure of one or more devices does not affect a large set of customers” other advantages of an Multi-instance enterprise cloud platform (Multi-instance last 2 ¶s ). Although Guminy has a physical component (server, database, processor), it would have been obvious to replace the physical component with a multi-instance cloud architecture that allows for replication of application logic and database for each customer and the motivation for doing so is to fully replicate the environment and provide high availability. A person of ordinary skill in the art would understand multi-instance architecture to be virtual.
Breslin already teaches virtual storage ¶ 255, virtual memory ¶ 262, and platform virtualization ¶ 274. And Breslin teaches components or subcomponents can be accessed by client instance ¶ 257. Therefore it would have been obvious to a person of ordinary skill in the art that the database (in Guminy or Yu) be virtualized (Breslin ¶ 274) to be accessible by client instance for the advantage of a reward of endorsement on a virtualized platform.
CLAIM 11
Guminy/Yu/Pickover shows the above and not explicit in Guminy is 
11.    The system of claim 9, wherein the one or more processor-based devices comprise virtual servers implemented on the physical server system and accessible via a client instance 
Multi-instance can be combined with in Guminy Fig 1 with the predictable result of processor-based devices comprise virtual servers accessible via a client instance. It would have been obvious for one looking at Guminy to consult the works of colleagues and find Multi-Instance and combine it with Guminy because “clouds that use a Multi-Instance architecture can better minimize the impact of outage” (Multi-Instance), for the predictable result and advantage of being able to “replicate application logic and database for each customer instance”, “move customer instances between these replicated data center pairs”, “avoid the need for a disaster-recovery site” with paired locations, infrastructure pieces “segmented into distinct zones so that the failure of one or more devices does not affect a large set of customers” other advantages of an Multi-instance enterprise cloud platform (Multi-instance last 2 ¶s ). Although Guminy has a physical component (server, database, processor), it would have been obvious to replace the physical component with a multi-instance cloud architecture that allows for replication of application logic and database for each customer and the motivation for doing so is to fully replicate the environment and provide high availability. A person of ordinary skill in the art would understand multi-instance architecture to be virtual.
Breslin already teaches virtual storage ¶ 255, 257, virtual memory ¶ 262, and platform virtualization ¶ 274. And Breslin teaches components or subcomponents can be accessed by client instance ¶ 257. Therefore it would have been obvious to a person of ordinary skill in the art that the database (in Guminy or Yu) be virtualized (Breslin ¶ 274) to be accessible by client instance for the advantage of a reward of endorsement on a virtualized platform.
CONCLUSION

Pertinent prior art cited by not relied upon: 	Neystadt US 20120158476 Online Marketing using rated reviews

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BREFFNI BAGGOT/Examiner, Art Unit 3681